
	

115 HR 4577 : Domestic Explosives Detection Canine Capacity Building Act of 2017
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4577
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To establish a working group to determine ways to develop a domestic canine breeding network to
			 produce high quality explosives detection canines, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Domestic Explosives Detection Canine Capacity Building Act of 2017. 2.DefinitionsIn this Act:
 (1)Behavioral standardsThe term behavioral standards means standards for the evaluation of explosives detection working canines for certain factors, including canine temperament, work drive, suitability for training, environmental factors used in evaluations, and canine familiarity with natural or man-made surfaces or working conditions relevant to the canine’s expected work area.
 (2)Medical standardsThe term medical standards means standards for the evaluation of explosives detection working canines for certain factors, including canine health, management of heredity health conditions, breeding practices, genetics, pedigree, and long-term health tracking.
 (3)Technical standardsThe term technical standards means standards for the evaluation of explosives detection working canines for certain factors, including canine search techniques, handler-canine communication, detection testing conditions and logistics, and learned explosive odor libraries.
			3.Domestic capacity development
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Transportation Security Administration, shall establish a working group to determine ways to develop a decentralized domestic canine breeding network to produce high quality explosives detection canines and modernize canine training standards.
 (b)Working group compositionThe working group established under subsection (a) shall be comprised of representatives from the following:
 (1)The Transportation Security Administration. (2)The Science and Technology Directorate of the Department of Homeland Security.
 (3)National domestic canine associations with expertise in breeding and pedigree. (4)Universities with expertise related to explosives detection canines and canine breeding.
 (5)Domestic canine breeders and vendors. (c)ChairpersonsThe Administrator for the Transportation Security Administration shall approve of two individuals from among the representatives of the working group specified in subsection (b) to serve as the Chairpersons of the working group. One such Chairperson shall be from the entities specified in paragraphs (1) and (2) of such subsection, and the other such Chairperson shall be from the entities specified in paragraphs (3), (4), and (5) of such subsection.
 (d)Preliminary standards and recommendationsNot later than 180 days after the establishment of the working group under subsection (a), such working group shall submit to the Administrator of the Transportation Security Administration preliminary behavioral standards, medical standards, and technical standards for the domestic canine breeding network and canine training described in such subsection, including recommendations on how the Transportation Security Administration can engage stakeholders to further the development of such network and training.
 (e)StrategyNot later than 180 days after submission of recommendations to the Administrator of the Transportation Security Administration under subsection (c), the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a strategy for expanding the domestic canine breeding network described in subsection (a), based on such recommendations.
 (f)ConsultationIn developing the strategy required under subsection (e), the Administrator of the Transportation Security Administration shall consult with the Under Secretary for Science and Technology of the Department of Homeland Security, the Commissioner for U.S. Customs and Border Protection, the Director of the United States Secret Service, and the heads of other Department of Homeland Security components determined appropriate by the Administrator to incorporate, to the extent practicable, mission needs across the Department for an expanded domestic explosives detection canine breeding network that can be leveraged to help meet the Department’s operational needs.
 (g)SunsetThe working group established under subsection (a) shall terminate on the date that is 2 years after the submission of the strategy required under subsection (e).
			4.Acquiring baseline capacity
 (a)In generalNot later than 270 days after the submission of recommendations to the Administrator of the Transportation Security Administration under section 3, the Administrator shall issue baseline behavioral standards, medical standards, and technical standards for explosives detection canines.
 (b)StandardsThe baseline behavioral standards, medical standards, and technical standards referred to in subsection (a) shall be incorporated, as appropriate, into all statements of work for the Transportation Security Administration explosives detection canine contracts and reflect the detection capabilities required to effectively mitigate terrorist threats. Such standards may be revised by the Administrator of the Transportation Security Administration, as necessary.
 5.Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this Act.
		
	Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk
